SUBSCRIPTION AGREEMENT


On Time Filings, Inc.
260 Newport Center Drive, Suite 100
Newport Beach, California 92660


1.           Subscription.


(a)           On the terms and subject to the conditions of this Subscription
Agreement (“Subscription Agreement”), New Kaiser Limited (“Investor”) hereby
subscribes for and agrees to purchase from On Time Filings, Inc., a Nevada
Corporation (the “Company”) two million (2,000,000) shares of $.001 par value
common stock (“Shares”) of the Company, at a purchase price of Two Million
Dollars ($2,000,000), or $1.00 per share (the “Purchase Price”). In connection
with the Shares being issued pursuant to the Subscription Agreement, the
Investor shall receive warrants which will provide to the Investor the right to
purchase two million (2,000,000) shares of the Company’s common stock at a
purchase price of $1.25 per share and which warrant shall expire five (5) years
from the date that the Company accepts the subscription contemplated by the
provisions of this Subscription Agreement. The Warrant Agreement attached hereto
as Exhibit A.


(b)           The closing of the purchase and sale of the Shares to the Investor
under this Subscription Agreement will be held at the offices of K&L Gates LLP,
10100 Santa Monica Blvd., 7th Floor, Los Angeles, California 90067, or such
other location as may be mutually acceptable, at 10:00 a.m. Pacific Time on June
30, 2011.


(c)           At or prior to the closing of the sale of Shares to the Investor,
the Investor (i) shall deliver an executed copy of this Subscription Agreement
to the Company; and (ii) shall remit payment of the Purchase Price by wire
transfer in immediately available U.S. funds to a bank account identified by the
Company.


2.           Representations and Warranties.  In order to induce the Company to
accept this subscription, the Investor hereby represents and warrants to, and
covenants with, the Company as follows:


(a)           The Investor has received and carefully reviewed such information
and documentation relating to the Company that the Investor has requested,
including without limitation, the Company’s filings with the U.S. Securities and
Exchange Commission;


(b)           The Investor acknowledges and confirms that the Investor is aware
of and acknowledges that it is the intention of the Company to cause EPI
Acquisition Corp., the Company’s wholly-owned subsidiary, to consummate a merger
(the “Merger”) with and into Empowered Products, Inc., a Nevada corporation
(“EPI”) with EPI surviving as a wholly-owned subsidiary of the Company. The
Investor has been made aware of all of the information concerning the Merger,
including the risks associated therewith.  The Investor has reviewed the
agreements related to the transactions contemplated in connection with the
Merger attached hereto as Exhibits B, C and D ( collectively, the “Merger
Agreements”); 
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           The Investor has had a reasonable opportunity to ask questions of
and receive answers from the Company concerning the Company, EPI, the Merger and
the Merger Agreements  and the terms and conditions of the Investor’s proposed
investment in the Company, and all such questions, if any, have been answered to
the full satisfaction of the Investor;


(d)           The Investor has such knowledge and expertise in financial and
business matters that the Investor is capable of evaluating the merits and risks
involved in an investment in the Shares;


(e)           The Investor understands that the Company has determined that the
exemption from the registration provisions of the Securities Act of 1933, as
amended (the “Securities Act”), provided by Regulation S with respect to non
U.S. purchasers is applicable to the offer and sale of the Shares, based, in
part, upon the representations, warranties and agreements made by the Investor
herein;


(f)           Except as set forth herein, no representations or warranties have
been made to the Investor by the Company or EPI or any agent, employee or
affiliate of the Company or EPI and in entering into this transaction the
Investor is not relying upon any information, other than the results of
independent investigation by the Investor;


(g)           The Investor acknowledges that it has been called to the
Investor’s attention by those persons with whom the Investor has dealt in
connection with the Investor’s proposed investment in the Company, that (i) the
Company and EPI have a limited operating history with limited revenues; (ii)
that the Company and EPI may never have any significant revenues or earnings;
(iii) that the Company and EPI will need additional capital to operate their
business upon completion of the Merger but have not assurance of additional
necessary capital; (iii) an investment in the Shares is highly speculative and
only investors who can afford the loss of their entire investment should
consider investing in the Shares; (iv) the Investor may not be able to liquidate
its investment; (v) transferability of the Shares is extremely limited; (vi)
that the Investor’s proposed investment in the Company involves significant
risks which may result in the loss of that investment, or a portion thereof; and
(vii) the Company and EPI are and will be subject to numerous other risks and
uncertainties, including without limitation, significant and material risks
relating to the Company’s business and the business and operations of EPI and
its subsidiaries, and the industries, markets and geographic regions in which
the Company and EPI will compete, as well as risks associated with the Merger.


(h)           The Investor has full power and authority to execute and deliver
this Subscription Agreement and to perform the obligations of the Investor
hereunder and this Subscription Agreement is a legally binding obligation of the
Investor in accordance with its terms; and
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           Regulation S Representations.


(i)           The Investor understands and acknowledges that: (A) the Shares
acquired pursuant to this Subscription Agreement have not been registered under
the Securities Act and are being sold in reliance upon an exemption from
registration afforded by Regulation S and that such Shares have not been
registered with any state securities commission or authority; (B)  pursuant to
the requirements of Regulation S, the Shares may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation S
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption thereunder; and (C) other than as set forth in this
Subscription Agreement between the Company and the Investor, the Company is
under no obligation to register the Shares under the Securities Act or any state
securities law, or to take any action to make any exemption from any such
registration provisions available.


(ii)           (A) The Investor is not a “U.S. Person” as defined in Rule 902 of
Regulation S promulgated under the Securities Act and is not acquiring the
Shares for the account of any U.S. person; (B) if a corporation, it is not
organized or incorporated under the laws of the United States; (C) if a
corporation, no director or executive officer is a national or citizen of the
United States; and (D) it is not otherwise deemed to be a “U.S. Person” within
the meaning of Regulation S.


(iii)           The Investor, if not an individual, was not formed specifically
for the purpose of acquiring the Shares purchased pursuant to this Subscription
Agreement.


(iv)           The Investor is purchasing the Shares for its own account and
risk and not for the account or benefit of, directly or indirectly, a U.S.
Person as defined in Regulation S and no other person has any interest in or
participation in the Shares or any right, option, security interest, pledge or
other interest in or to the Shares. The Investor understands, acknowledges and
agrees that it must bear the economic risk of its investment in the Shares for
an indefinite period of time and that prior to any such offer or sale, the
Company may require, as a condition to effecting a transfer of the Shares, an
opinion of counsel, acceptable to the Company, as to the registration or
exemption therefrom under the Securities Act and any state securities acts, if
applicable.


(v)           The Investor will, after the expiration of the restricted period,
as set forth under Rule 903 of Regulation S, offer, sell, pledge or otherwise
transfer the Shares only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act and, in any case, in accordance
with applicable state securities laws.  The transactions contemplated by this
Subscription Agreement have neither been pre-arranged with a purchaser who is in
the United States or who is a U.S. Person, nor are they part of a plan or scheme
to evade the registration provisions of the United States federal securities
laws.


(vi)           The offer leading to the sale evidenced hereby was made in an
“offshore transaction.”  For purposes of Regulation S, the Investor understands
that an “offshore transaction” as defined under Regulation S is any offer or
sale not made to a person in the United States and either (A) at the time the
buy order is originated, the purchaser is outside the United States, or the
seller or any person acting on his behalf reasonably believes that the purchaser
is outside the United States; or (B) for purposes of (1) Rule 903 of Regulation
S, the transaction is executed in, or on or through a physical trading floor of
an established foreign exchange that is located outside the United States or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the United States.
 
 
3

--------------------------------------------------------------------------------

 
 
(vii)           Neither the Investor nor any affiliate of the Investor or any
person acting on its behalf, has made or is aware of, and the Investor covenants
that it will not engage in, any “directed selling efforts” in the United States,
which is defined in Regulation S to be any activity undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for any of the Shares being purchased hereby.


(viii)           The Investor understands that the Company is the seller of the
Shares which are the subject of this Subscription Agreement, and that, for
purpose of Regulation S, a “distributor” is any underwriter, dealer or other
person who participates, pursuant to a contractual arrangement, in the
distribution of securities offered or sold in reliance on Regulation S and that
an “affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question.  The Investor agrees that it will not, during the restricted period
set forth under Rule 903 of Regulation S, act as a distributor, either directly
or though any affiliate, nor shall it sell, transfer, hypothecate or otherwise
convey the Shares other than to a non-U.S. Person.


(ix)           the Investor is outside the United States when receiving and
executing this Subscription Agreement and the Investor will be outside the
United States when acquiring the Shares,


(x)           The Investor acknowledges that the certificate for the Shares will
bear a legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRA­TION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.
 
 
4

--------------------------------------------------------------------------------

 
 
(j)           The Investor represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with the
invitation to subscribe for the Shares or any use of this Subscription
Agreement, including (i) the legal requirements of within its jurisdiction for
the purchase of the Shares; (ii) any foreign exchange restrictions applicable to
such purchase; (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the
Shares.  Investor’s subscription and payment for, and its continued beneficial
ownership of the Shares, will not violate any applicable securities or other
laws of Investor’s jurisdiction.


3.           The Investor understands that this subscription is not binding upon
the Company until the Company accepts it, which acceptance is at the sole
discretion of the Company and is to be evidenced by the Company’s execution of
this Subscription Agreement where indicated.  This Subscription Agreement shall
be null and void if the Company does not accept it as aforesaid.  The Investor
further understands that all the offering proceeds will be placed directly in
the Company’s bank account.  In the event the Company does not accept the
offering proceeds, the offering will not be completed and all offering proceeds
will thereafter be promptly returned to the Investor without interest or
deduction.


4.           The Investor has no right to require that the Shares be registered
pursuant to the provisions of the Securities Act, or otherwise.  The Investor
further acknowledges and agrees that the Company has no obligation to assist the
Investor in obtaining any exemption from any registration requirements imposed
by applicable law. The Investor also acknowledges and agrees that it shall be
responsible for compliance with all conditions on transfer imposed by a
securities administrator or similar person of any state, province or territory.


5.           The Investor understands that the Company may, in its sole
discretion, reject this subscription, in whole or in part, and/or reduce this
subscription in any amount and to any extent, whether or not pro rata reductions
are made of any other investor’s subscription.


6.           The Investor agrees to indemnify the Company, EPI and their
respective officers, directors, employees and affiliates and each other person,
if any, who controls any of the foregoing, and hold them harmless from and
against any and all losses, damages, liabilities, costs and expenses (including,
but not limited to, any  and all expenses whatsoever reasonably incurred in
investigating, preparing or definding against any litigation commenced or
threatened or any claim whatsoever) which it may sustain or incur based on any
false representation or warranty made by the Investor, or the Investor’s breach
of or failure to comply with, any covenant or agreement made by the Investor
herein or in any other document furnished by the Investor to the Company, EPI or
their respective officers, directors, employees and affiliates and each other
person if any, who controls any of the foregoing in connection with the
transactions contemplated by this agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           Neither this Subscription Agreement nor any of the rights of the
Investor hereunder may be transferred or assigned by the Investor.


8.           Except as otherwise provided herein, this Subscription Agreement
(i) may only be modified by a written instrument executed by the Investor and
the Company; (ii) sets forth the entire agreement of the Investor and the
Company with respect to the subject matter hereof; (iii) shall be governed by
the laws of the State of Nevada applicable to contracts made and to be wholly
performed therein; and (iv) shall inure to the benefit of, and be binding upon
the Company and the Investor and their respective heirs, legal representatives,
successors and permitted assigns.


9.           Unless the context otherwise requires, all personal pronouns used
in this Subscription Agreement, whether in the masculine, feminine or neuter
gender, shall include all other genders.


10.           All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or mailed by
certified or registered mail, return receipt requested, postage prepaid, as
follows:  if to the Investor, to the address set forth on the signature page
hereto; and if to the Company, to 3367 West Oquendo Road, Las Vegas, Nevada
89118, Attention: President or to such other address as the Company or the
Investor shall have designated to the other by like notice.


11.           This Subscription Agreement may be executed in counterparts and
may be executed and delivered by facsimile or by scanned email.


12.           The holding of a provision of this Subscription Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Subscription Agreement, which shall remain in full
force and effect.


13.           It is agreed that a waiver by either party of a breach of any
provision of this Subscription Agreement shall not operate, or be constructed,
as a waiver of any subsequent breach by that same party.


14.           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, the Investor has executed this Subscription Agreement this
30th day of June 2011.


Number of Shares Subscribed for
      2,000,000                                      


Subscription Amount: $2,000,000


Secured Party:


For and on behalf of
NEW KAISER LIMITED


By Director


For and on behalf of
YELIANG LIMITED


/s/ [illegible signature]
 
 
(Please print information below exactly
as you wish it to appear in the records of the Company)







         
Name
   
Corporate I.D. Number
       
or other Taxpayer I.D. Number
            Address:         Address for notices if different:                  
    Number and Street         Number and Street                       City 
Country   Postal Code    City  Country   Postal Code          




 
7

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION




The foregoing subscription is hereby accepted by On Time Filings, Inc. this 30th
day of June 2011.
 

  On Time Filings, Inc.          
 
By:
/s/ Suzanne Fischer    
Name: Suzanne Fischer
   
Title: President
         

 
 
 
8

--------------------------------------------------------------------------------

 